Case 1:19-cv-00715-LO-IDD Document 50 Filed 07/23/19 Page 1 of 2 PageID# 645




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,

v.                                                 Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE
EGDORF, JOSIF LEITNER, HARLEN NAPPI,
ROBERT RULE, MINGHUA HUANG, SARAH
GRIFFITH, JACOB COLEMAN, SLADE HANSON,
ALEJANDRO PIEDRA, CHRISTY VASQUEZ, HUI QI
LIN (辉棋 林), WENBO LEI, MARCIO DIAZ, ALI
TOY, JESSE LAZAR, SIBEL TOY, NIDAL
HAMAYEL, IMAD RIHAN, ZAHEY SAMEEH,
JASON KIM, FREDERICK ROESEL, YAN XIONG,
BOBBY TAYLOR, CAROL PRINE, JIAWEI HUANG,
DARIO VASQUEZ, KENGATE LEEN, JORDAN
MCLEOD, KYLE JACKSON, KYLE PATTERSON,
KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 50 Filed 07/23/19 Page 2 of 2 PageID# 646




                           NOTICE OF WAIVER OF HEARING

       Pursuant to Local Civil Rule 7(j) and Federal Rule of Civil Procedure 78(b), Plaintiff Juul

Labs, Inc. waives an oral hearing, and requests that a decision on Plaintiff’s Motion for Order

Authorizing Service of Process by Email be determined by on briefs.


Date: July 23, 2019                         Respectfully submitted,

                                            /s/ Monica Riva Talley
                                            Monica Riva Talley (VSB No. 41840)
                                            Byron Pickard (VSB No. 47286)
                                            Dennies Varughese, Pharm.D. (pro hac vice)
                                            Nirav N. Desai (VSB. No. 72887)
                                            Nicholas J. Nowak (pro hac vice)
                                            Daniel S. Block (pro hac vice)
                                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                            1100 New York Ave., N.W., Suite 600
                                            Washington, DC 20005-3934
                                            Telephone No.: (202) 371-2600
                                            Facsimile No.: (202) 371-2540
                                            mtalley@sternekessler.com
                                            bpickard@sternekessler.com
                                            dvarughe@sternekessler.com
                                            ndesai@sternekessler.com
                                            nnowak@sternekessler.com
                                            dblock@sternekessler.com
                                           Attorneys for Plaintiff




                                                2
